DUCKER, JUDGE:
Claimant, State Farm Mutual Automobile Insurance Company as subrogee of William A. Riddle, alleges damages in the amount of $105.46, done to the car of said Riddle, who while driving his automobile north on Route 2, one mile south of New Cumberland, West Virginia, on July 2, 1970, was stopped by a flagman of the respondent which was engaged in blasting operations, and while so stopped a large rock from the blasting struck the hood of Riddle’s automobile. Respondent admits the blasting and the stopping of Riddle’s car and that the atten*220tion of respondent’s employees of the occurrence was called by Riddle at the time, but that no employee saw the rock hit the car and respondent says it is without knowledge of the truth of the allegations. Respondent, however, agreed to submit the case for decision upon the pleadings and the affidavit of Riddle without other evidence or any proof denying the facts alleged.
As the evidence of the claimant is not contradicted, that Riddle was without fault, and that the damage has been caused by the wrongful act of the respondent which under the circumstances we presume to have been the result of negligence, we are of the opinion to, and do hereby award the claimant as subrogee of Riddle, the sum of $105.46.
Award of $105.46.